

115 HR 53 IH: Coordinated Assistance To Catch Human Traffickers Act of 2017
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 53IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Ms. Jackson Lee introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Secretary of Homeland Security to develop a database that shall serve as a central
			 location for information from investigations relating to human trafficking
			 for Federal, State, and local law enforcement agencies.
	
 1.Short titleThis Act may be cited as the Coordinated Assistance To Catch Human Traffickers Act of 2017 or the CATCH Traffickers Act of 2017. 2.FindingsCongress finds the following:
 (1)The scourge of human trafficking persists and manifests itself in the modern era, whether termed modern-day slavery, forced labor, involuntary domestic servitude, sex trafficking, child sex trafficking, bonded labor, forced child labor, or debt bondage among migrant laborers.
 (2)According to the 2013 Trafficking in Persons (TIP) Report of the United States Department of State, each year an estimated 14,500 to 17,500 foreign nationals are trafficked into the United States, with the largest number of people trafficked into the United States coming from East Asia and the Pacific, and the next highest numbers coming from Latin America, Europe, and Eurasia.
 (3)The majority of victims of modern-day slavery are women and children because traffickers prey on those who suffer most from gender discrimination, family violence, and a lack of access to education and economic opportunity.
 (4)Human trafficking is one of the fastest growing criminal enterprises in the 21st century, generating profits for traffickers in excess of $30,000,000,000, according to the International Labor Organization, ranking with drug smuggling and arms dealing in organized crime activities.
 (5)There remains a stark disparity between the large global problem of trafficking in persons and the low numbers of prosecutions and convictions of forced labor trafficking crimes, which accounted for less than 3 percent of all convictions worldwide as recently as 2009.
			3.National database for human trafficking investigations
 (a)EstablishmentThe Secretary of Homeland Security (referred to in this Act as the Secretary) shall establish and maintain a database that shall serve as a central location for information from investigations relating to human trafficking for Federal, State, and local law enforcement agencies.
			(b)Contribution of information
 (1)In generalThe head of a Federal, State, or local law enforcement agency conducting an investigation related to human trafficking shall ensure that such information relating to that investigation as the Secretary determines appropriate is entered into the database established pursuant to subsection (a).
 (2)State and local incentiveIn the case of a State or unit of local government that received a grant award under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), the law enforcement agency of which does not substantially comply with the requirement under paragraph (1), the Attorney General shall reduce the amount that would otherwise be awarded to that State or unit of local government under such grant program by 20 percent.
 (c)Access to databaseFederal, State, and local law enforcement agencies may only access the database established pursuant to subsection (a) in connection with an investigation related to human trafficking.
 (d)Authorization of appropriationsThere is authorized to be appropriated $20,000,000 for fiscal year 2018 to carry out this Act. 